Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Beymer et al. (2015/0170055).
	Regarding claim 1, Beymer teaches a method for generating a nuclear image from poor quality data of a medical nuclear imaging system, the method comprising: obtaining nuclear imaging data that fails to satisfy a guideline for scan quality (Beymer, [0065], alteration of SPECT data to render it incomplete, see table I), the nuclear imaging data representing emissions from a patient; recovering information from the nuclear imaging data (Beymer, [0019]), the information output by a deep machine-learned model in response to input of the nuclear imaging data (id.); and generating the nuclear image of the patient from the recovered information ([0063], completion of testing data).
	Beymer does not explicitly disclose particularities of the origins of the data or thresholds for data incompleteness, but as Beymer teaches the workings of a general system for medical data recovery, its application to a particular source of that data or to particular types of data being missing is an obvious application of the method.
	Regarding claims 2-8, claims 2-8 differ from Beymer only in the specifics of the missing data from the data set.  As Beymer uses arbitrarily missing data, the technique could foreseeably be applied to any criterion of missing data.
	Regarding claim 9, Beymer further teaches obtaining the nuclear imaging data comprises obtaining positron emission tomography data or single photon emission computed tomography data. (Beymer, [0065], SPECT data)
	Regarding claim 10, Beymer further teaches recovering comprises recovering where the information is output by the deep machine-learned model in response to the input of the nuclear imaging data and x-ray, computed tomography, ultrasound, or magnetic resonance data. (Beymer, [0065], multiple data sources including SPECT, a form of CT)

	Regarding claim 12, Beymer further teaches selecting comprises applying each of the models of the group, the recovering being a better performing one of the models of the group for recovering from the obtained nuclear imaging data. (See table 1; numeric comparison of results enables selecting the optimal choice from among the models)
	Regarding claim 13, Beymer further teaches the deep machine-learned network was trained with training data samples created by artificial corruption, the samples without the artificial corruption comprising the ground truth data. (Beymer, [0065], [0070])
	Regarding claim 14, Beymer teaches a system for recovering from suboptimal or corrupted multi-modal emission tomography scan, the system comprising: an emission tomography scanner (Beymer, Fig. 1, Data source 102) configured to scan a patient, the scan of the patient resulting in suboptimal or corrupted data (Beymer, Fig. 1, missing data 104); a medical imager configured to scan the patient with ultrasound, x-ray, or radio frequency transmissions (Beymer, Fig. 1, Data source 102 may be plural), the scan providing imager data; a processor configured to generate additional data as output by a machine-learned model in response to input of the suboptimal or corrupted data and the imager data, the processor configured to form an emission image from the suboptimal or corrupted data and the additional data; and a display configured to display the emission image (Beymer, Fig. 1, Multiple Kernel Completion System 108).
	Regarding claim 15, claim 15 differs from Beymer only in the specifics of the missing data from the data set.  As Beymer uses arbitrarily missing data, the technique could foreseeably be applied to any criterion of missing data.

	Regarding claim 17, Beymer further teaches to apply the machine-learned models of the plurality to the suboptimal or corrupted data and select the machine-learned model to output the additional data based on the application. (See table 1; numeric comparison of results enables selecting the optimal choice from among the models)
	Regarding claim 18, Beymer further teaches the machine-learned model comprises a deep learned neural network. (As best as can be determined “deep learned” neural networks are ones with multiple layers, which appears to apply to Beymer)
	Regarding claim 19, Beymer teaches a method for training for rescue of medical information from an emission tomography scan by an emission tomography scanner, the method comprising: obtaining a plurality of ground truth emission tomography data (Beymer, [0065]); corrupting the emission tomography data by removing one or more views, sub-sampling, or truncating such that the emission tomography data is below a Nyquist rate for at least a part (id.); machine training a network to generate the medical information from the corrupted emission tomography data based on the ground truth emission tomography data; and storing the machine-trained network.(implicit, all extant neural networks are stored in at least the memory in which they are generated)
	Regarding claim 20, Beymer further teaches machine training the network to generate the medical information from the corrupted emission tomography data and data from another modality of imaging. (Beymer [0044])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884